F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 8 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JERRY D. PRUETT,

                Plaintiff-Appellant,

    v.                                                    No. 98-7017
                                                    (D.C. No. CV-96-537-S)
    KENNETH S. APFEL, Commissioner,                       (E.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT *



Before KELLY, BARRETT, and HENRY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Jerry D. Pruett appeals from the district court’s order affirming

the decision of the Commissioner of Social Security finding him ineligible for

disability insurance benefits. After “closely examin[ing] the record as a whole to

determine whether the [Commissioner’s] decision is supported by substantial

evidence and adheres to applicable legal standards,” Evans v. Chater, 55 F.3d
530, 531 (10th Cir. 1995), we affirm.

      The Administrative Law Judge (ALJ) found that Mr. Pruett’s subjective

complaints of disabling pain, fatigue, weakness, and nausea from neck, shoulder,

chest, back, testicular, and abdominal problems were not fully credible. As a

consequence, the ALJ determined at step four of the five-step sequential

evaluation process, see Williams v. Bowen, 844 F.2d 748,750-52 (10th Cir. 1988),

that Mr. Pruett was not disabled as of the date his insured status expired

(September 30, 1987). 1 On appeal, Mr. Pruett argues that the ALJ: (1) applied

improper legal standards to evaluate the credibility of his testimony on his pain

and functional limitations and (2) failed to give sufficient consideration to the

disability rating of the Veteran’s Administration (VA) .




1
       Mr. Pruett was found disabled for purposes of a 1991 Supplemental
Security Income application because of back and neck problems arising from a
slip-and-fall accident in 1990 and limitations connected with a mental
impairment.

                                         -2-
      In considering the challenge to the ALJ’s assessment of Mr. Pruett’s

subjective complaints, we must bear in mind that “[c]redibility determinations are

peculiarly the province of the finder of fact, and we will not upset such

determinations when supported by substantial evidence.” Diaz v. Secretary of

Health & Human Servs., 898 F.2d 774, 777 (10th Cir.1990). The ALJ

appropriately discussed the medical evidence that led him to believe that Mr.

Pruett’s problems were not as severe as he alleged. See Kepler v. Chater, 68 F.3d
387, 391 (10th Cir.1995). The record provides substantial evidence for the

determination that claimant’s subjective claims were not fully supported by the

evidence.

      Mr. Pruett also asserts that the ALJ erred by ignoring the VA determination

that, at the relevant time, he had a sixty per cent disability rating. See Baca v.

Department of Health & Human Servs., 5 F.3d 476, 480 (10th Cir. 1993) (findings

by other agencies are entitled to weight and must be considered, but are not

binding on the Commissioner). We believe this is an inaccurate characterization

of the record. The ALJ inquired about the VA’s disability determination at the

hearing. In his decision, he analyzed the treatment records of VA physicians and

stated that the conclusion of nondisability was made after a consideration of the

entire record.




                                          -3-
      The fact that the ALJ drew a different conclusion concerning Mr. Pruett’s

condition does not constitute legal error. See id.; 20 C.F.R. § 404.1504 (another

agency’s determination is based on different rules, and is not binding on the the

Society Security Administration). Although it would have been preferable for the

ALJ to be more explicit in his discussion of the VA disability rating, the lack of

detail is not reversible error under the circumstances presented by this case. See

Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996) (“The record must

demonstrate that the ALJ considered all of the evidence, but an ALJ is not

required to discuss every piece of evidence.”); Hamilton v. Secretary of Health &

Human Servs., 961 F.2d 1495, 1498-99 (10th Cir. 1992) (“The ALJ stated that he

considered all of the evidence; his reliance on medical findings does not allow us

to assume otherwise.”).

      For the reasons stated above, the judgment of the district court is

AFFIRMED.


                                               Entered for the Court



                                               Robert H. Henry
                                               Circuit Judge




                                         -4-